 Case 3:19-cv-02392-C-BH Document 21 Filed 02/08/21                  Page 1 of 2 PageID 106



                        IN THE I.]NITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


MICHAEL DEWAYNE WHALEY,                         )
                                                )
                      Petitioner,               )
                                                )
                                                )
                                                )
COURT OF CRIMINAL APPEALS, e/ a/.,              )
                                                )
                      Respondent                )   Civil Action No.   3:   l9-CV-2392-C-BH


          ORDER OF THE COURT ON RECOMMENDATION REGARDING
           R.EOUEST TO PROCEED IN FORMA PAUPERIS ON APPEAL

       Considering the record in this case and the recommendation ofthe Magistrate Judge, the
Court hereby finds and orders:

      ()     The request lor leave to proceed informa paupens on appeal is GRANTED.

      (X)    The request for leave to proceed in forma pauperis on appeal (doc. l8) is DENIED
             because the Court certifies pursuant to Fed. R. App. P. 24(a)(3) and 28 U.S.C.
              $ 1915(a)(3) that the appeal is not taken in good faith. In support of this
             certification, the Court incorporates by relerence the magistrate judge's findings,
             conclusions, and recommendation filed in this case on August 3l ,2020 (doc. I 5).
              Based on those findings, this Court finds that the appeal presents no legal points of
             arguable merit and is therefore frivolous. The request for leave to proceed informa
             pauperis on appeal is also denied because the United States Court ofAppeals for
             the Fifth Circuit has sanctioned the petitioner in the amount of$450 and barred
             him from filing in the Fifth Circuit or any court subject to the Fifth Circuit's
             jurisdiction "any challenge to his conviction and sentence until the sanction is paid
              in full, unless he first obtains leave from the court in which he seeks to file his
              pleadings." In re Waley,No.20-10924 (5th Cir. Oct. 8, 2020).

                      (X) Although this Court has denied leave to proceed informa pauperis on
                      appeal, the petitioner may challenge the denial by filing a separate motion
                      to proceed in.forma pauperis on appeal with the Clerk of Court, U.S.
                      Court of Appeals for the Fifth Circuit, within thirty days after service
Case 3:19-cv-02392-C-BH Document 21 Filed 02/08/21             Page 2 of 2 PageID 107



                of the notice required by Fed. R. App. P. 24(a)(4). See Fed. R. App. P.
                2a@)(s).
                           /
    SO ORDERED this    I   day of February, 202'l   .




                                                                              n

                                                         ,,/
                                                         GS
                                              R          STATES            CT JUDGE



                                                                 I




                                          2
